Citation Nr: 1728926	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for mitochondrial myopathy, cervical spine status post laminectomy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for status post right shoulder replacement (dominant), currently evaluated as 60 percent disabling.

4.  Entitlement to special monthly compensation based on being permanently housebound, or on the need for aid and attendance of another.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right shoulder surgeries conducted on March 18, 2010 and January 23, 2013.




REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran service on active duty from March 1974 to September 1975.

These appeals arise before the Board of Veterans' Appeals (Board) on appeal from February 2015 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the record does not show that the Veteran's current representative has had an opportunity to present argument on the Veteran's behalf in the issues now on appeal.  In September 2015, the Veteran submitted VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative", appointing the National Association of County Veterans Service Officers, Inc. (NACVSO) as his representative.  Review of the record reflects that the AOJ has recognized NACVSO as the Veteran's representative, but it was not until August 2016 that the representative was listed in the "CC" line of correspondence sent to the Veteran.  Of importance, statements of the case (SOC) concerning the issues on appeal, issued in January 2016, were not sent to the Veteran's current representative.

Second, the claims file does not contain-nor does the SOC list-a current report of VA examination concerning the claim for an increased evaluation for the service-connected hypertension.

Third, it appears that the Veteran moved during the pendency of this claim.

In view of the foregoing, remand is required to provide the Veteran all due process, to include providing his current representative copies of all appropriate documents and an opportunity to provide a response, including argument, on the Veteran's behalf.  In addition, it is further essential to ensure that all evidence necessary for the Board to properly adjudicate the Veteran's claims is present in the claims file, to include obtaining outstanding records and according the Veteran additional examinations and/or records review examinations where appropriate.  Stefl v. Nicholson, 21 Vet. App. 102, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In addition, the Veteran expressed disagreement with the February 2015 denial of an increased evaluation for his service-connected lumbar spondylolisthesis and degenerative disc disease (DDD) in a November 2015 notice of disagreement (NOD).  This issue has yet to be addressed in an SOC.  Remand is thus required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Ensure the Veteran's current representative has received all correspondence from VA required to represent the Veteran.  At minimum, ensure the representative is provided copies of the January 2016 SOCs and is afforded an opportunity to provide argument on the Veteran's behalf.

2.  Clarify the Veteran's current address to the extent possible.  Ask the Veteran's representative to assist if necessary.

3.  Ensure that all relevant VA records from January 2012 to the present for treatment accorded the Veteran for his service-connected hypertension; mitochondrial myopathy, cervical spine status post laminectomy; and status post right shoulder replacement; and for SMC based on being permanently HB, or on the need for AA of another are obtained. 

4.  Concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for right shoulder surgeries conducted on March 18, 2010 and January 23, 2013, ensure all relevant VA treatment records are of record.  

5.  After the development in paragraphs 1-4 has been completed, if a current address is of record, schedule the Veteran for appropriate VA examination to determine the nature and extent of his service-connected hypertension. 

The entire claims folder, to include this remand, must be made available to the examiner for review.  The examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

6.  After the above development in paragraphs 1-5 has been completed, and if the claims file presents new evidence such that it would be appropriate to accord the Veteran new examinations and/or records review examinations, the Veteran should be so scheduled for the appropriate VA examinations and/or records review examinations.  

7.  Issue an SOC concerning the issue of entitlement to an increased evaluation for the service-connected lumbar spondylolisthesis and DDD to the last known address provided by the Veteran or his representative.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim if he perfects a timely appeal.

8.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental SOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




